 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                Case No. MC19-0042RSL
                      Plaintiff,            )
10              v.                          )
                                            )                ORDER TO ISSUE WRIT OF
11   JOEL EDWIN KURZYNSKI,                  )                CONTINUING GARNISHMENT
                                            )                AND NOTICE TO DEFENDANT/
12              Defendant/Judgment Debtor,  )                JUDGMENT DEBTOR
                                            )
13              v.                          )
                                            )
14   THE VANGUARD GROUP,                    )
                                            )
15                    Garnishee.            )
     _______________________________________)
16
17          This matter comes before the Court on plaintiff’s “Application for Writ of Continuing
18   Garnishment” for property in which the defendant/judgment debtor, Joel Edwin Kurzynski, has a
19   substantial nonexempt interest and which is in the possession, custody, or control of the
20   garnishee, The Vanguard Group. The Court having reviewed the record in this matter, hereby
21   ORDERS that the Clerk of Court issue the “Writ of Continuing Garnishment” (Dkt. # 1-3) and
22   the “Notice to Defendant/Judgment Debtor” (Dkt. # 1-4) submitted by plaintiff’s counsel on
23   March 26, 2019. Pursuant to 28 U.S.C. § 3205(c)(3), plaintiff shall serve the defendant/judgment
24   debtor and the garnishee with a copy of the writ and accompanying instructions.
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT
 1        Dated this 28th day of March, 2019.
 2
 3
                                           A
                                           Robert S. Lasnik
 4                                         United States District Judge
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER TO ISSUE WRIT OF CONTINUING
     GARNISHMENT AND NOTICE TO DEFENDANT        -2-
